Case 2:20-cr-20603-DML-EAS ECF No. 1, PagelD.1 Filed 12/16/20 Page 1 of 8

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

UNITED STATES OF AMERICA,

Case:2:20-cr-20603
Plaintiff, Judge: Lawson, David M.
MJ: Stafford, Elizabeth A.
Filed: 12-16-2020 At 10:18 AM
Vv. INDI USA V. SEALED MATTER (DA)

D-1 MARK DESHAWN HILLERY, VIOL: 21 U.S.C. § 846
D-2 DEMETRIOUS TERRELL PEGUES, 21 U.S.C. § 841(a)(1)
D-3 ANDRE LLOYD

Defendants.

INDICTMENT
THE GRAND JURY CHARGES:
COUNT ONE

21 U.S.C. §§ 846; 841(a)(1); (b)(1)(A) Gi)

Conspiracy to Possess with Intent to Distribute Controlled Substances

D-1 MARK DESHAWN HILLERY,
D-2 DEMETRIOUS TERRELL PEGUES,
D-3 ANDRE LLOYD
From in or around October 2019, the exact date being unknown to

the Grand Jury, through on or about February 2020, in the Eastern

District of Michigan, and elsewhere, the defendants, MARK DESHAWN

 
 

Case 2:20-cr-20603-DML-EAS ECF No. 1, PagelD.2 Filed 12/16/20 Page 2 of 8

HILLERY, DEMETRIOUS TERRELL PEGUES, and ANDRE LLOYD,
did knowingly and intentionally combine, conspire, confederate, and
agree with each other and with persons known and unknown to the
Grand Jury, to possess with intent to distribute controlled substances, in
violation of Title 21, United States Code, Sections 846 and 841(a)(1).
With respect to the defendants, MARK DESHAWN HILLERY,
DEMETRIOUS TERRELL PEGUES, and ANDRE LLOYD, the
controlled substances involved in the conspiracy attributable to them as
a result of their own conduct, and the conduct of other conspirators
reasonably foreseeable to them, are five kilograms or more of a mixture
and substance containing a detectable amount of cocaine, a Schedule II
controlled substance and one kilogram or more of heroin, a Schedule I
substance, in violation of Title 21, United States Code, Section

841(b)(1)(A) Gi).
Case 2:20-cr-20603-DML-EAS ECF No. 1, PagelD.3 Filed 12/16/20 Page 3 of 8

COUNT TWO

21 U.S.C. §§ 841(a)(1); (b)1)(A) GD)

Possess with Intent to Distribute Controlled Substances

D-1 MARK DESHAWN HILLERY

On or about November 27, 2019, in the Eastern District of Michigan
and elsewhere, the defendant, MARK DESHAWN HILLERY, did
knowingly and unlawfully possess with the intent to distribute a mixture
and substance containing five kilograms or more of a mixture and
substance containing a detectable amount of cocaine, a Schedule II
controlled substance, in violation of Title 21, United States Code,

Sections 841(a)(1); (b)(1)(A) (ii).

 
Case 2:20-cr-20603-DML-EAS ECF No. 1, PagelD.4 Filed 12/16/20 Page 4 of 8

COUNT THREE

21 U.S.C. §§ 841(a)(1); (b)(1)(B) Gi)

Possess with Intent to Distribute Controlled Substances

D-2 DEMETRIOUS TERRELL PEGUES

On or about January 15, 2020, in the Eastern District of Michigan
and elsewhere, the defendant, DEMETRIOUS TERRELL PEGUES, did
knowingly and unlawfully possess with the intent to distribute a mixture
and substance containing 500 grams or more of a mixture and substance
containing a detectable amount of cocaine, a Schedule II controlled
substance, in violation of Title 21, United States Code, Section
841(b)(1)(A)Gi); (b)(1)(B) (ai).

PRIOR CONVICTION

 

In accord with Title 21, United States Code, §§ 841 and 851, the
Grand Jury also finds the following:

1. That DEMETRIOUS TERRELL PEGUES has a prior serious drug
felony as a result of his 2007 conviction for conspiracy to possession
with intent to distribute and distribute controlled substances (case
06-cr-169-002, MD of AL), and;

a. The defendant served a term of imprisonment of more than 12

months for that conviction;

 
 

Case 2:20-cr-20603-DML-EAS ECF No. 1, PagelD.5 Filed 12/16/20 Page 5 of 8

b. The defendant was released from service of any term of
imprisonment on or about November 27, 2019; and,

c. The instant offense occurred on or about January 15, 2020.

COUNT FOUR

21 U.S.C. §§ 841(a)(1); ()A)(B)@

Possess with Intent to Distribute Controlled Substances
D-3 ANDRE LLOYD
On or about January 8, 2020, in the Eastern District of Michigan
and elsewhere, the defendant, ANDRE LLOYD, did knowingly and
unlawfully possess with the intent to distribute a mixture and substance
containing one kilogram or more of a mixture and substance containing
a detectable amount of heroin, a Schedule I controlled substance, in

violation of Title 21, United States Code, Sections 841(a)(1); (b)(1)(B)(@).
 

Case 2:20-cr-20603-DML-EAS ECF No. 1, PagelD.6 Filed 12/16/20 Page 6 of 8

FORFEITURE ALLEGATION

21 U.S.C. § 853; 28 U.S.C. § 2461(c)
Criminal Forfeiture

The allegations contained in Counts One through Four of this
Indictment are hereby re-alleged and incorporated by reference for the
purpose of alleging forfeiture pursuant to Title 18, United States Code,
Section 924(d), Title 21 United States Code, Section 853, and Title 28
United States Code, Section 2461(c).

Upon conviction any of the offenses alleged in this Indictment,
defendants shall forfeit to the United States, pursuant to Title 21 United
States Code, Section 853, any property constituting, or derived from,
proceeds obtained, directly or indirectly, as a result of the said violation
and any property used, or intended to be used, in any manner or part, to
commit, or to facilitate the commission of the named violations.

If any of the property described in the paragraphs above as being
forfeitable under Title 21, United States Code, Section 853, as a result of
any act or omission of the defendant- -

a cannot be located upon the exercise of due diligence;

b. has been transferred to, sold to, or deposited with a third
party;

C. has been placed beyond the jurisdiction of this Court;

d. has been substantially diminished in value; or
 

Case 2:20-cr-20603-DML-EAS ECF No. 1, PagelD.7 Filed 12/16/20 Page 7 of 8

e. has been commingled with other property that cannot
be divided without difficulty;

the United States of America, pursuant to Title 21, United States Code,
Section 8538(p), intends to seek forfeiture of all other property of

defendant up to the value of the above described forfeitable property.

THIS IS A TRUE BILL.

s/Grand Jury Foreperson
Grand Jury Foreperson

MATTHEW SCHNEIDER
UNITED STATES ATTORNEY

JULIE A. BECK
Chief, Drug Task Force

s/Margaret M. Smith
MARGARET M. SMITH
Assistant United States Attorney
211 West Fort Street, Suite 2001
Detroit, MI 48226-3220

Phone: 313.226.9135
Email:margaret.smith@usdoj.gov

 

Dated: December 16, 2020
Case 2:20-cr-20603-DML-EAS ECF No. 1, PagelD.8 Filed 12/16/20 Page 8 of 8

 

United States District Court Criminal Case Cover Sheet Case Number:
Eastern District of Michigan

 

 

 

 

NOTE: It is the responsibility of the Assistant U.S. Attorney signing this form to complete it accurately in all respects.

 

    

 

 

 

 

 

 

 

 

 

 

 

Ip: Case Informa 3 || Companion Case Number:
This may be a companion case based on LCrR 57.10(b)(4)':
<>)
Yes MINo AUSA’s Initidis: WC
Case Title: USA v. Mark Hillery et. al 7
County where offense occurred: Wayne
Offense Type: Felony
Indictment — based on prior complaints: Case numbers:
20-MJ-30330 (Hillery)
20-MJ-30427 (Pegues)
20-MJ-30331 (Lloyd)
Superseding to Case No: Judge:
Reason:
Defendant Name Charges Prior Complaint (if applicable

Please take notice that the below listed Assistant Unife orney of record for

  
 

 

 

the above captioned case {
December 16, 2020 ae |
Date Margaret Sm
Assistant United\States Attorney
211 W. Fort Street, Suite 2001

Detroit, Ml 48226
Margaret.Smith@usdoj.gov
(313) 226-9135

Bar #: P71413

1 Companion cases are matters in which it appears that (1) substantially similar evidence will be offered at trial, or (2) the same or related parties are
present, and the cases arise out of the same transaction or occurrence. Cases may be companion cases even though one of them may have already
been terminated.
